Citation Nr: 0922059	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-41 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral blindness.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1965 to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board denied the claim in a 
February 2008 decision, and in a February 2009 Order, the 
United States Court of Appeals for Veterans Claims (Court) 
granted a Joint Motion for Remand (JMR) filed by the parties 
and vacated the February 2008 Board decision.  The case was 
thereafter returned to the Board.

The Board notes that the Veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In May 2009, the Veteran waived RO consideration of his 
additional evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In this case, the Veteran has asserted that his vision 
started failing him after leaving active duty in 1970.  In 
particular, he has stated that he applied for employment with 
"the Capitol Police" but was rejected because of his 
eyesight.  Private correspondence from C.J.T., M.D., dated 
March 2002, states that the Veteran went for a physical 
examination for the Capitol Police in 1974.  A letter from 
C.E.G., M.D., dated February 2003 states that the Veteran was 
unable to pass a Capitol Police Department eye examination in 
1974.  Another letter from Dr. C.J.T. dated January 2005 
states that the Veteran's eye examination to join the Capitol 
Police revealed that he had optic atrophy in both eyes.  In 
the February 2008 Joint Motion for Remand (JMR) from the 
Court, it was stated that the Board should seek the 
Appellant's consent to obtain and then attempt to obtain the 
Appellant's employment application records and particularly 
the results of the Appellant's physical examination, in 
connection with his 1974 application process to join "the 
Capitol Police" force.  

The Board observes that in March 2006, the RO sent the 
Veteran a letter in which they specifically asked the Veteran 
to secure a copy of the eye examination he received in 
connection with his application for employment with the US 
Capitol Police Department in 1974.  In that letter, the RO 
also asked the Veteran to sign and return a Release of 
Information form so that the RO could attempt to secure that 
record for the Veteran.  However, in light of the concerns 
expressed in the February 2009 JMR, the Veteran should be 
given another opportunity to provide information concerning 
his claimed 1974 eye examination for employment with "the 
Capitol Police."

The Board further observes that a private treatment record 
from Kaiser Permanente dated in July 1986 states that the 
Veteran had a history of optic atrophy with an unknown 
etiology.  An additional Kaiser Permanente record from 
August 1988 provides a diagnosis of stable congenital optic 
neuropathy.  Another Kaiser Permanente record dated July 1995 
notes that the Veteran had a history of optic atrophy that 
was congenital and hereditary according to the record.  
J.A.C., M.D., noted in a January 2002 treatment record that 
the Veteran suffered from bilateral optic nerve atrophy, 
etiology unknown.  Private correspondence from C.J.T., M.D., 
dated March 2002, states that the Veteran went for a physical 
examination for the Capitol Police in 1974.  This letter also 
states that the Veteran's vision problems were probably 
related to his service in Vietnam.  Another private treatment 
note from Dr. J.A.C. dated January 2003 reveals that the 
Veteran had a diagnosis of bilateral optic nerve atrophy, 
etiology unknown.  Dr. C.E.G. noted in February 2003 that the 
Veteran's eye disorder may be associated with his tour of 
duty, but it would be difficult to establish a connection 
unless there was a documented eye examination.  A letter from 
Dr. C.J.T. dated in March 2004 states that the Veteran's 
blindness is more likely than not attributed to his diabetes 
mellitus type II.  He opined that the Veteran's optic atrophy 
is a direct result of his being exposed to herbicides in 
Vietnam.  Dr. T. added in January 2005 that he was firmly 
convinced that the Veteran's severe loss of vision was the 
result of being exposed to herbicides in Vietnam, that his 
visual disability dates back to 1970 or before, and that he 
visual problems were definitely related to his Vietnam 
service.  In a letter dated July 2005, the Veteran states 
that he first noticed that his eyesight was worsening in 
1976.  On VA fee-basis examination in May 2007, it was noted 
that the Veteran noted pain with decreased vision in both of 
his eyes five years previously, and at that time he was 
informed that he had atrophy of the optic nerve head on both 
eyes.  The examiner opined that the etiology of the Veteran's 
optic atrophy and related legal blindness was unknown.  He 
said that there was no examination or test that could be 
performed that would show definitively that his condition was 
causally related to herbicide exposure.  The VA fee-basis 
examiner further opined in May 2007 that the Veteran's visual 
disability would not be proximately due to herbicide 
exposure, and the diagnosis of optic atrophy was first made 
in 2002.

To summarize, the medical evidence of record is unclear 
concerning the etiology of the Veteran's claimed optic 
atrophy.  Some of the evidence of record indicates that the 
disorder is congenital; some of the evidence indicates that 
the etiology is unknown; some of the evidence indicates the 
disorder is secondary to the Veteran's service-connected 
diabetes; some of the evidence indicates that the disorder 
was caused by exposure to herbicides; and some of the 
evidence opines that the disorder would not be proximately 
due to herbicide exposure.  In order to reconcile the 
conflicting medical evidence of record, the Veteran should be 
afforded another examination in which all of the evidence of 
record is evaluated, considered, and reconciled in 
determining the etiology of his claimed disorder.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and non-VA, who have 
treated the Veteran for his claimed eye 
disorder.  After the veteran has signed 
the appropriate releases, those records 
not already of record should be obtained 
and associated with the claims folder.  
In particular, the AMC/RO should obtain 
all relevant medical records for the 
Veteran from Kaiser Permanente.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  In accordance with the February 2009 
JMR, the AMC/RO should seek the 
Appellant's consent to obtain, and then 
attempt to obtain, all the Appellant's 
employment application records.  In 
particular, the AMC/RO should obtain the 
results of the Appellant's physical 
examination in connection with his 1974 
application process to join "the Capitol 
Police" force.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the 
Veteran should be scheduled for 
appropriate VA examination(s) by an 
ophthalmologist.  Prior to the 
examination, the claims folder must be 
made available for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.

The ophthalmologist is specifically 
requested to discuss the various theories 
of etiology raised by the record which 
include the Kaiser Permanente record from 
August 1988 that provides a diagnosis of 
stable congenital optic neuropathy; the 
Kaiser Permanente record dated July 1995 
that notes that the Veteran had a history 
of optic atrophy that was congenital and 
hereditary; the March 2004 letter from 
Dr. C.J.T. which states that the 
Veteran's blindness is more likely than 
not attributed to his diabetes mellitus 
type II; the March 2004 and January 2005 
letters from Dr. C.J.T. which state that 
the Veteran's severe loss of vision was 
the result of being exposed to herbicides 
in Vietnam and that his vision problems 
were definitely related to his time in 
Vietnam, the May 2007 VA fee-basis 
examiner opinion which states that the 
Veteran's visual disability would not be 
proximately due to herbicide exposure; 
and the various treatment records which 
state that the etiology of the Veteran's 
vision problems is unknown.  The 
ophthalmologist is requested to reconcile 
the contradictory findings and offer an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that the Veteran 
has bilateral blindness as a result of 
his active duty service.

All indicated tests and studies are to be 
performed.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




